[LOGO] Genworth® Financial Genworth Variable Insurance Trust Genworth Calamos Growth Fund Genworth Columbia Mid Cap Value Fund Genworth Davis NY Venture Fund Genworth Eaton Vance Large Cap Value Fund Genworth Legg Mason ClearBridge Aggressive Growth Fund (formerly, Genworth Legg Mason Partners Aggressive Growth Fund) Genworth PIMCO StocksPLUS Fund Genworth Putnam International Capital Opportunities Fund Genworth Thornburg International Value Fund Genworth Goldman Sachs Enhanced Core Bond Index Fund (formerly, Genworth Legg Mason Western Asset Core Plus Bond Fund) Institutional Shares PROSPECTUS December 7, 2009 Investments in the Genworth Variable Insurance Trust are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Investments in the Genworth Variable Insurance Trust may decrease in value.Please read all disclosures carefully before you invest. As with all mutual funds, the U.S. Securities and Exchange Commission has not approved or disapproved these Funds’ shares or determined whether this prospectus is complete or accurate.To state otherwise is a crime. www.genworth.com TABLEOF CONTENTS Fund Summaries, Performance and Management 2 Genworth Calamos Growth Fund 2 Genworth Columbia Mid Cap Value Fund 6 Genworth Davis NY Venture Fund 10 Genworth Eaton Vance Large Cap Value Fund 14 Genworth Legg Mason ClearBridge Aggressive Growth Fund 19 Genworth PIMCO StocksPLUS Fund 23 Genworth Putnam International Capital Opportunities Fund 28 Genworth Thornburg International Value Fund 32 Genworth Goldman Sachs Enhanced Core Bond Index Fund 37 Additional Information About the Funds’ Investment Policies 42 Fund Management 44 The Advisor 44 The Subadvisors 45 Investing In The Funds 48 Valuation of Fund Shares 48 Purchasing Fund Shares 49 In-Kind Purchases 50 Selling Fund Shares 50 Market Timing Policy 50 Distribution of Fund Shares 50 Distributions and Taxes 51 Other Information 52 Manager-of-Managers Structure 52 Disclosure of Portfolio Holdings 52 Financial Highlights 53 Appendix A-1 Key Terms A-1 Additional Information About the Funds’ Investments A-3 Additional Information About Risks A-7 This prospectus provides information about the following funds (the “Funds”) that are part of Genworth Variable Insurance Trust (the “Trust”): Genworth Calamos Growth Fund Genworth Columbia Mid Cap Value Fund Genworth Davis NY Venture Fund Genworth Eaton Vance Large Cap Value Fund Genworth Legg Mason ClearBridge Aggressive Growth Fund Genworth PIMCO StocksPLUS Fund Genworth Putnam International Capital Opportunities Fund Genworth Thornburg International Value Fund Genworth Goldman Sachs Enhanced Core Bond Index Fund This prospectus provides key information about the Funds, including information regarding investment objectives, principal strategies, principal risks and fees.As with any mutual fund, there can be no guarantee that any of the Funds will meet its respective investment objective or that a Fund’s performance will be positive for any period of time.Each Fund’s investment objective can be changed without shareholder approval. Each of the Funds, other than the Genworth Legg Mason ClearBridge Aggressive Growth Fund, is a diversified fund as defined in the Investment Company Act of 1940, as amended (the “Investment Company Act”).The Genworth Legg Mason ClearBridge Aggressive Growth Fund is a non-diversified fund as defined in the Investment Company Act, which means that, compared with other funds, the Fund may invest a greater percentage of its assets in a particular issuer. Genworth Financial Wealth Management, Inc. (the “Advisor”) serves as the investment advisor to each Fund.The Funds are primarily designed to serve as underlying investment options for certain variable annuity separate accounts of insurance companies, including affiliates of Genworth Financial, Inc. (“Genworth”), and for certain qualified retirement plans (collectively, “variable contracts”).Shares of the Trust are not offered directly to the public.The insurance company separate accounts and qualified retirement plans, not the owners of the variable annuity contracts or the participants in the qualified retirement plans, are shareholders of the Funds.Owners of variable contracts may choose the Funds permitted in their variable contract prospectus.Participants in certain qualified retirement plans may choose the Funds permitted by their plans.The Funds may also serve as underlying investments for funds of funds of the Trust. More information about the Funds, including their investment strategies and risks, is available in the Statement of Additional Information (“SAI”), which you may obtain by writing the Trust at 6610 West Broad Street, Richmond, Virginia 23230, or by calling toll-free (800) 352-9910. 1 Genworth Calamos Growth Fund Genworth Calamos Growth Fund INVESTMENT OBJECTIVE The Fund’s investment objective is long-term capital growth. PRINCIPAL STRATEGIES The Fund invests primarily in equity securities issued by U.S. companies.The subadvisor invests using a growth style, and seeks out securities that, in the subadvisor’s opinion, offer the best opportunities for growth, provided such securities satisfy certain criteria.First, the subadvisor uses quantitative screens to identify companies with high growth rates relative to their industry.The subadvisor then screens for companies whose growth appears to be sustainable, focusing on company fundamentals, such as return on capital.The subadvisor then conducts a valuation analysis, using proprietary cash flow valuation models to assess overall price potential and determine expected returns.The subadvisor utilizes risk management guidelines, with a focus on portfolio construction, including diversification and how individual securities may fit in the Fund’s overall portfolio. The Fund anticipates that substantially all of its portfolio will consist of equity securities of companies with large and mid-sized market capitalizations.The subadvisor generally defines a large cap company to have a market capitalization in excess of $25 billion and a mid-sized company to have a market capitalization from $1 billion up to $25 billion. When buying and selling securities, the subadvisor focuses on the issuer’s financial soundness, earnings and cash flow forecast and quality of management.In constructing the Fund’s portfolio, the subadvisor seeks to manage the risks of investing in stocks by using a ‘‘top-down approach’’ of diversification by industry and company and also by focusing on macro-level investment themes.This approach emphasizes an analysis of the economic factors that may affect the performance of certain sectors or industries within the securities markets generally, and how those factors may, in turn, affect the prices of individual securities.The subadvisor performs proprietary fundamental analysis in addition to relying upon information from outside sources. Terms highlighted above are defined in the Appendix. 2 Genworth Calamos Growth Fund Principal Risks There is no guarantee that the Fund will achieve its investment objective. The value of the Fund’s investments, and, as a result, the value of the Fund’s shares, may fluctuate.If the value of the Fund’s investments decreases, you may lose money.The principal risks to which the Fund may be subject are set forth below.Please see the Appendix to this prospectus for more information about the risks to which the Fund may be subject. Growth Investment Risk - The risk that the Fund’s investments in growth style securities may be subject to greater price volatility and may be more sensitive to changes in the issuer’s current or expected earnings than other equity securities.In addition, the Fund’s investments in growth style securities, at times, may not perform as well as value style securities or the stock market in general, and may be out of favor with investors for extended periods of time. Market Risk - The risk that one or more of the markets in which the Fund invests will go down in value. Mid-Capitalization Risk - The risk that the Fund’s investments in the securities of mid-capitalization companies may be more volatile and present additional uncertainty relative to securities of larger capitalization companies. Selection Risk - The risk that the Fund’s subadvisor may select securities that underperform the stock market, underperform the Fund’s benchmark or underperform other funds with similar investment objectives and strategies. Liquidity Risk.The Genworth Moderate Allocation Fund and Genworth Growth Allocation Fund are mutual funds that invest in other mutual funds and may from time to time invest in and own or control a significant percentage of the Fund’s shares.Redemptions by these funds of their holdings in the Fund may impact the Fund’s liquidity and net asset value.These redemptions may also force the Fund to sell securities, which may negatively impact the Fund’s brokerage and tax costs. 3 Genworth Calamos Growth Fund PERFORMANCE Performance information for the Fund is not included because as of December 31, 2008 the Fundhad not been in operation for a full calendar year. FEES AND EXPENSES This table describes the fees and expenses that you may pay when buying and holding Institutional Shares of the Fund.The table below does not include any fees or sales charges imposed by variable contracts.If such charges were included, the overall expenses would be higher.Investors should consult the most recent prospectus of the variable contract in which they invest for more information. Shareholder Fees (deducted from your investment) N/A Short-Term Trading Fee (deducted from amount redeemed or exchanged) None Annual Fund Operating Expenses (deducted from Fund assets) Management Fees 0.75% Distribution and/or Service (12b-1) Fees N/A Other Expenses1 5.00% Acquired Fund Fees and Expenses2 0.02% Total Annual Fund Operating Expenses 5.77% Amount of Fee Waiver/Expense Assumption3 (4.74)% Net Annual Fund Operating Expenses (After Fee Waiver/Expense Assumption)4 1.03% 1“Other Expenses” include custodian, transfer agency and other customary expenses, based on estimated amounts for the current fiscal year.These amounts include expenses that the Fund will incur but not actually pay because of an expense offset arrangement under which securities lending credits are used to pay certain expenses incurred by the Fund. 2“Acquired Fund Fees and Expenses” are indirect fees and expenses borne by the Fund in connection with its investments in other investment companies (“Acquired Funds”).The amount represents a pro rata portion of the cumulative expenses of the Acquired Funds, and is based on estimated amounts for the current fiscal year. Please note that the amount of Net Annual Fund Operating Expenses shown in the above table may differ from the Ratio of Expense to Average Net Assets (after expense reimbursement and securities lending credit) included in the “Financial Highlights” section of the Prospectus because the audited information in the Financial Highlights reflects the operating expenses of the Fund and does not include indirect expenses such as Acquired Fund Fees and Expenses. 3The
